Citation Nr: 1605862	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disability.  

2.  Entitlement to service connection for left knee disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1982.  The evidence indicates that the Veteran was enrolled in the Reserve Officers' Training Corps (ROTC) prior to his period of active duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In November 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that the Veteran served on active duty from June 1978 to September 1982.  However, the Veteran reported that he first suffered an injury to his knees during his time in the ROTC in 1977.  

In this respect, VA disability compensation is payable only to veterans, who are defined by statute as "person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014).  "[A]ctive military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c).  The term INACDUTRA includes, among other things, "[d]uty (other than full-time duty) prescribed for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by the Secretary concerned under      37 U.S.C. 206 or any other provision of law[.]"  38 C.F.R. § 3.6(d)(3).  

Regarding Senior ROTC candidates, the term ACDUTRA means duty performed by a member of a program when ordered to such duty for purpose of training under chapter 103 of Title 10.  38 U.S.C.A. § 101(22)(d); 38 C.F.R. § 3.6(c)(4).  Concerning INACDUTRA, this means training (other than ACDUTRA) by a member of, or applicant for membership in the Senior ROTC prescribed under Chapter 103 of title 10.  38 U.S.C.A. § 101(23)(c); 38 C.F.R. § 3.6(d)(3).

Under the circumstances of this case, further development is required to determine if the Veteran had any prior ACDUTRA and/or INACDUTRA, to include whether he participated as a Senior ROTC candidate.

In addition, the Veteran testified that he receives disability benefits from the Social Security Administration (SSA).  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA may be beneficial to the Board in adjudicating the issues on appeal.  Based on the circumstances of this case, the AOJ must request records from SSA.

The Veteran has also indicated treatment from a Pensacola, Florida VA medical facility.  Such identified records must be requested.  

Concerning the claimed left knee disability, a June 1978 report of medical examination, dated prior to the Veteran's entrance into active service, indicated that the Veteran had a scar of the left knee.  However, the examination report did not include a diagnosis or any other documentation to indicate a left knee disability at that time.  The Board finds that a left knee disability was not "noted" on examination.  See 38 C.F.R. § 3.304(b); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (discussing that the term "noted" denotes conditions as are recorded in examination reports pursuant to the meaning of 38 C.F.R. § 3.304(b)).  As a result, the presumption of soundness attaches.  

In this case, the Veteran reported that he had surgery in 1973 regarding his left knee.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disability pre-existed service and clear and unmistakable evidence that the disability was not permanently aggravated by active service.  38 C.F.R. § 3.304(b).  These questions were not addressed by the VA examiners.  A VA addendum opinion is required. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a VA notice letter, which includes the information and evidence necessary to substantiate a claim of service connection based on ACDUTRA and INACUTRA. 

In addition, the letter must provide release forms and ask that the Veteran identify all medical providers from whom he has received treatment for his right and left knee disabilities, to include left knee surgery in 1973, and identify any relevant former employment records.  

After receiving any completed release, request the identified records.  All attempts to obtain any identified records must be documented in the claims folder and the Veteran notified accordingly.

2.  The AOJ must make efforts to verify the Veteran's enrollment in the ROTC program, to include dates of participation, and whether any such attendance constituted participation in Senior ROTC and whether that participation constituted ACDUTRA or INACDUTRA.  

Make efforts to obtain any relevant records related to the Veteran's participation in ROTC, to include any medical records.  

Document all efforts made to obtain such records and the Veteran must be notified accordingly.  

3.  Request any decision concerning disability benefits from the Social Security Administration, to include the medical records on which that decision was based.  If there is a negative response, such should be documented in the claims folder and the Veteran notified accordingly.

4.  Request any identified VA medical treatment records, to include records from a Pensacola, Florida VA clinic.  

5.  Request an addendum opinion from a suitably qualified examiner regarding the nature and etiology of the claimed left knee disability and right knee disability.  The claims folder must be made available and the examiner must note that a review was completed.  Following review of the claims folder, the examiner must address the following:  

*Is it clear and unmistakable that a left knee disability preexisted the Veteran's period of active service (June 1978 to September 1982)?

*If it is clear and unmistakable that a left knee disability preexisted the Veteran's period of active service, is it clear and unmistakable that such a disability was not aggravated by active service?  

*If it is not clear and unmistakable that a left knee disability preexisted service and was not aggravated by such service, is it at least as likely as not (50 percent probability or more) that any left knee disability is related to active service?

*Is it at least as likely as not (50 percent probability or more) that any right knee disability is related to active service?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be provided for any opinion expressed.

6.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




